DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US – 2003/0083797 A1) and further in view of Summers et al. (US – 2009/0278401 A1).
As per claim 1, Yokoyama discloses Brake Device for Vehicle comprising:
a wheel (71, Fig: 1):
a brake configured to brake the wheel (Fig: 1), the brake comprising a friction member (21, Fig: 1), an actuator support (housing 14, Fig: 1), and at least one brake actuator (7, Fig: 1) carried by the actuator support and configured to exert a braking force selectively on the friction member ([0028] and [0029], Fig: 1, 3A); and
a measurement device (33, 73, a wheel speed sensor 33 for detecting a rotational speed of the wheel, [0029], Fig: 1) configured to measure a speed of rotation of the wheel and comprising a target (73, Fig: 1) and a sensing component (33, Fig: 1) configured for producing a measurement signal representative of a speed of rotation of the target [0029],
wherein the aircraft wheel and brake assembly are configured such that, when the aircraft wheel and brake assembly is assembled (Fig: 1), the target is constrained to rotate with the wheel (A slit rotor 73 for a wheel speed sensor is rotated in an interlocking manner with the hub 76, [0028], Fig: 1) and the sensing component (33) is mounted on the actuator support (Fig: 1), the target and the sensing component being configured such that the sensing component detects rotation of the target ([0028] and [0029], Fig: 1).
Yokoyama discloses all the structural elements of the claimed invention but fails to explicitly disclose brake assembly for aircraft. Therefore, Yokoyama lacks the brake assembly using in aircraft wheel brake.
Summers discloses similar electromechanical brake system and further teaches an electromechanical braking system for use in stopping an aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filling date to utilized the braking system arrangement of Yokoyama to use in aircraft braking system as taught by Summers to provide the number of bending cables can be reduced and the object to provide a cheap brake device can be realized. Further, the drive controller can control the actuator at higher precision by using information of the wheel speed sensor.


As per claim 16, Summers further discloses an aircraft undercarriage including an aircraft wheel and brake assembly ([0004], Fig: 1).

As per claim 17, Summers further discloses an aircraft including an aircraft undercarriage ([0004], Fig: 1).

Claim(s) 2-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US – 2003/0083797 A1) as modified by Summers et al. (US – 2009/0278401 A1) as applied to claim 1 above, and further in view of Dewar Douglas (US – 3,469,662).
As per claim 2, Yokoyama as modified by Summers discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the target is mounted on a rim of the wheel and is positioned, along an axis of rotation (X) of the wheel, between the actuator support and the wheel.
Dewar discloses Vehicle Anti-Skid Braking System comprising:
the target (60, Fig: 9) is mounted on a rim (61, fig: 9) of the wheel and is positioned, along an axis of rotation (Fig: 9) of the wheel, between the actuator support and the wheel (Fig: 9).
It would have been obvious to one having ordinary skill in the before the effective filing date to modify the braking device of the Yokoyama as modified by Summers to arrange the target is mounted on a rim of the wheel and is positioned, along an axis of rotation of the wheel, between the actuator support and the wheel as taught by Dewar in order to provide electric sensing device and inti skid of the vehicle with simple and minimal part of the sensor.

As per claim 3, Dewar further discloses wherein the brake actuator (63, Fig: 7-9) is positioned, along a first radial direction (Fig: 7-9) perpendicular to an axis of rotation of the wheel, between the sensing component (41, 52, 62, Fig: 7-9) and the axis of rotation of the wheel (Fig: 7-9).

As per claim 4, Dewar further discloses wherein the sensing component (41, 52, 62, Fig: 7-9) is positioned, along a first radial direction (Fig: 7-9) perpendicular to an axis of rotation (Fig: 7-9) of the wheel, between the brake actuator and the axis of rotation of the wheel (Fig: 7-9).

As per claim 5, Dewar further discloses wherein the sensing component (41, 52, Fig: 7-8) and the target (43, 51, Fig: 7-8) extend in succession along an axial direction (Fig: 7-8) parallel to an axis of rotation of the wheel (Fig: 7-8).

As per claim 6, Dewar further discloses wherein the sensing component (41, 52, 62, Fig: 7-9) and the target 43, 51, 60, Fig: 7-9) extend in succession along a second radial direction (Fig: 7-9) perpendicular to an axis of rotation of the wheel (Fig: 7-9).

As per claim 7, Dewar further discloses wherein the target is a toothed wheel having axial teeth (9, one embodiment of sensor, Fig: 1).

As per claim 8, Dewar further discloses wherein the target (43, 51, 60, Fig: 7-9) is a toothed wheel having radial teeth (Col: 3, Ln: 29-57, Fig: 7-9).

As per claim 9, Yokoyama as modified by Summers and Dewar discloses claimed invention except for wherein the target comprises a plurality of rows of teeth.
It would have been obvious to one having ordinary skill in the art before the effective filing date to arrange the target comprises a plurality of rows of teeth, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP – 2144.04 VI.(B).

As per claim 10, Yokoyama as modified by Summers and Dewar discloses claimed invention except for wherein the target includes a reference tooth comprising an extra thickness such that the measurement signal presents a particular shape when the sensing component detects the reference tooth.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have an extra thickness such that the measurement signal presents a particular shape when the sensing component detects the reference tooth, since it was well known in the art that to get proper sensing data require some king of reference like a reference tooth comprising an extra thickness such that the measurement signal presents a particular shape when the sensing component detects the reference tooth.
As per claim 11, Yokoyama as modified by Summers and Dewar discloses claimed invention except for wherein the sensing component is a first sensing component, the aircraft wheel and brake assembly further comprising a second sensing component offset from the first sensing component by one-half of a period of a pattern of the target.
It would have been obvious to one having ordinary skill in the art before the effective filling date to arrange the sensing component is a first sensing component, the aircraft wheel and brake assembly further comprising a second sensing component offset from the first sensing component by one-half of a period of a pattern of the target, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP – 2144.04 VI.(B).

As per claim 12, Yokoyama as modified by Summers and Dewar discloses claimed invention except for wherein the sensing component is a first sensing component, the aircraft wheel and brake assembly further comprising a second sensing component, wherein the first sensing component and the second sensing component are offset modulo an odd number of fourths of a period of a pattern of the target.
It would have been obvious to one having ordinary skill in the art before the effective filling date to arrange the sensing component is a first sensing component, the aircraft wheel and brake assembly further comprising a second sensing component, wherein the first sensing component and the second sensing component are offset modulo an odd number of fourths of a period of a pattern of the target, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP – 2144.04 VI.(B).

As per claim 13, Dewar further discloses wherein the sensing Component is a magnetic sensor (the inductive transducer, e.g. 1 (see FIGURE 1) is in the form of a permanent magnet core around which solenoid coils 3 and 4 are wound, Col: 2, Ln: 20-23, Fig: 1).
As per claims 14 and 15, Yokoyama as modified by Summers discloses claimed invention except for wherein the sensing component is an optical sensor, and the sensing component is an ultrasound sensor.
It would have been an obvious matter of design choice to use the sensing component is an optical sensor, and the sensing component is an ultrasound sensor, since applicant has not disclosed that the sensing component is an optical sensor, and the sensing component is an ultrasound sensor solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with magnetic sensor of Dewar. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Prouzet (US – 2019/013 6928 A1),
B: Masuds (US – 2018/0154873 A1),
C: Zabulon et al. (US – 2016/0091522 A1),
D: Farid et al. (US – 2012/0138742 A1),
E: Pradier et al. (US – 2008/0202865 A1), and
F: Ohtsuki et al. (US – 2004/0164608 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657